 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMilwaukee Spring Division of Illinois Coil SpringCompany and International. Union, UnitedAutomobile, Aerospace & Agricultural Imple-ment Workers of America, (UAW) and its Local547. Case 30-CA-7067October 22, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND JENKINSUpon an unfair labor practice charge filed onApril 8, 1982,1 by International Union, UnitedAutomobile, Aerospace & Agricultural ImplementWorkers of America, (UAW) and its Local 547(hereinafter called the Charging Party or theUnion), the General Counsel of the National LaborRelations Board, by the Acting Regional Directorfor Region 30, issued, on May 27, a complaint,amended on July 13, against Milwaukee Spring Di-vision of Illinois Coil Spring Company (hereinaftercalled Respondent or the Company), alleging thatRespondent engaged in and was engaging in unfairlabor practices affecting commerce within themeaning of Section 8(a)(1), (3), and (5), Section8(d), and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge, complaint, amended complaint, and anotice of hearing were served on Respondent.Thereafter, Respondent filed a timely answer to thecomplaint and amended complaint denying thecommission of any unfair labor practices.On August 25, Respondent, the Charging Party,and the General Counsel filed a stipulation of factswith the Board, and requested that the proceedingbe transferred to the Board. The parties agreed thatthe stipulation of facts and attached exhibits consti-tute the entire record in this case, and that no oraltestimony is necessary or desired by any of the par-ties. The parties further stipulated that they waivea hearing before an administrative law judge. Theparties further moved for expedited considerationof this case by the Board. The parties also filedbriefs, in the event that the Board granted themotion to transfer the proceeding to the Board.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board, having duly considered the matter,orders that the stipulation of facts be, and it herebyis, approved and made a part of the record herein,and further orders that the above-entitled proceed-ing be, and it hereby is, transferred to the Board inI All dates hereinafter refer to 1982. unless otherwise indicated.265 NLRB No. 28Washington, D.C., for the issuance of the instantDecision and Order.Upon the entire record in the case, the Boardmakes the following findings:I. JURISDICTION1. At all times material herein, Respondent, aDelaware corporation with an office and place ofbusiness in Milwaukee, Wisconsin, has been en-gaged in the manufacture of molds and wires forautomobile hood release attachments and otheritems. During the past calendar year, a representa-tive period, Respondent, in the course and conductof its business operations, sold and shipped goodsvalued in excess of $50,000 from its Milwaukee,Wisconsin, facility directly to points located out-side the State of Wisconsin.2. Respondent is now, and has been at all timesmaterial herein, an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is now, and has been at all times ma-terial herein, a labor organization within the mean-ing of Section 2(5) of the Act.1. THE UNFAIR LABOR PRACTICESThe issue presented for decision in this matter iswhether an employer, after engaging in decisionbargaining and while offering to engage in furthereffects bargaining, may, without union consent, re-locate bargaining unit work during the term of anexisting collective-bargaining agreement from itsunionized facility to its nonunionized facility, andlay off employees, solely because of comparativelyhigher labor costs in the collective-bargainingagreement at the unionized facility which the uniondeclined to modify.A. The Stipulated FactsIllinois Coil Spring Company, with headquartersin McHenry, Illinois, was, at times material herein,comprised of three divisions-Holly Spring,McHenry Spring, and Respondent (MilwaukeeSpring). Illinois Coil Spring Company, HollySpring, McHenry Spring, and Respondent are eachemployers within the meaning of Section 2(2), (6),and (7) of the Act, and collectively constitute asingle employing enterprise and a single employeewithin the meaning of the Act, made up of separatebargaining units at each of the locations.Illinois Coil Spring Company's three divisionshave been in operation for a number of years. TheHolly Spring division, whose employees are repre-206 MILWAUKEE SPRING DIVISIONsented by Local 524 of the United AutomobileWorkers, was assimilated into the McHenry Springdivision as of June 30. The McHenry Spring facili-ty, located in McHenry, Illinois, is not unionized.Respondent and the Charging Party have been par-ties to a series of collective-bargaining agreements,the most recent of which became effective April 1,1980, and is to remain in effect until at least March31, 1983. Respondent employed (at least until re-cently) about 99 bargaining unit employees. Ap-proximately 35 of those employees worked in Re-spondent's assembly operations, and approximately42 in the molding operations.2On January 26, Respondent asked the Union toforego a wage increase due April 1, and to grantother contract concessions. On March 12, Re-spondent told the Union that the company had losta contract with Fisher Body which would result ina $200,000-a-month decline in revenues, and furtheradvised that the Milwaukee Spring financial situa-tion was worse than estimated in January; Re-spondent proposed relocating its assembly oper-ations to the McHenry Spring facility. Following ameeting with the Union on March 12, Respondentposted a bulletin apprising employees of the pro-posed assembly operations relocation and of thecompany's discussion with the Union.On March 22, Respondent informed the Unionthat concessions were still needed in order to keepthe molding operations in Milwaukee economicallyviable, and that it was willing to bargain over alter-natives to the relocation of the assembly oper-ations. Respondent noted that its assembly laborcosts were $8 an hour in wages and $2 an hour infringe benefits, as contrasted with McHenry laborcosts of $4.50 and $1.35. On March 23, the Unionnotified Respondent that the union membershipvoted against accepting $4.50 wages and $1.35fringe benefits, but was willing to continue discus-sions with Respondent.On March 29, at a meeting with the Union, Re-spondent presented a document entitled "TermsUpon Which Milwaukee Assembly Operations willbe Retained in Milwaukee." Respondent and theUnion discussed the proposal item-by-item, and, inresponse to a union question, Respondent statedthat these proposals came close to the lowest levelsthat it could accept, but that this would not fore-close bargaining with the Union. On April 4, theUnion informed the company that the union mem-bership rejected consideration of labor contractconcessions.Respondent plans to complete relocation of itsassembly operations as of December 31. Approxi-2 The type of work performed by the remaining unit employees doesnot appear in the parties' stipulation.mately 32 of the assembly employees will havebeen laid off by that date. The relocation of the as-sembly operations is due solely to the comparative-ly higher labor costs under the collective-bargain-ing agreement between Respondent and the Union.The relocation decision is economically motivatedand is not the result of union animus. The failure toprovide an adequate return on investment prompt-ed the decision to relocate the assembly operations,not an inability to pay the contractual wage rates.Respondent has bargained with the Union over thedecision to relocate the assembly operations, andRespondent has been willing to engage in effectsbargaining with the Union.In July 1976, Respondent relocated a spring op-eration from the Milwaukee facility to McHenry,Illinois, during the term of the collective-bargain-ing agreement. That agreement contained the samerecognition and management-rights clauses foundin the current collective-bargaining agreement. Re-spondent eliminated 12 to 15 jobs as a result of the1976 relocation, but no employees were laid off orterminated as a consequence.Between April 15 and July 1, Holly Springclosed its plant and transferred its operations to thenonunion operations at McHenry, Illinois. Local524 of the United Automobile Workers representedthe Holly Spring employees. The United Auto-mobile Workers and Holly Spring executed a plantclosure agreement on June 4.No grievance or unfair labor practice chargeprotesting the 1976 relocation was filed. No unfairlabor practice charge has been filed regarding theclosing of the Holly Spring facility. No grievancecomplaining of the relocation of the assembly oper-ations has been filed.B. Contentions of the PprtiesThe General Counsel and the Charging Partycontend that Respondent's decision to relocate unitwork from a union plant to a nonunion plant (andits decision to lay off unit employees as a conse-quence) during the terms of a collective-bargainingagreement solely because of the comparativelyhigher labor costs under that agreement, absent theCharging Party's consent, constitutes a midterm re-pudiation of the agreement in violation of Section8(d) and Section 8(aXl), (3), and (5). They furtherargue that the Charging Party has not, by contractor by prior practice, waived its statutory right tochallenge Respondent's mid-contract conduct.Respondent maintains that the Charging Party,in the parties' collective-bargaining agreement,waived any right it might have had to object toRespondent's relocation decision. Respondent fur-ther asserts that, in any event, it may, after engag-207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing in decision bargaining and while offering toengage in further effects bargaining, relocate unitwork from a union plant to a nonunion plantduring the term of a collective-bargaining agree-ment and lay off unit employees as a consequence,where it is motivated solely by economic consider-ations and where the agreement does not expresslyprohibit such relocation.C. Discussion of Law and ConclusionsWe find that Respondent's decision to transfer itsassembly operations and to lay off unit employeesas a consequence during the term of the collective-bargaining agreement constitutes a midterm modifi-cation within the meaning of Section 8(d). Re-spondent may not take such action without theconsent of the Union (which Respondent did notobtain) or a waiver of the Union's statutory rightto object to such action. And, the parties' collec-tive-bargaining agreement does not clearly and un-equivocally waive the Union's statutory right toobject to Respondent's action.Section 8(d) of the Act defines the obligation tobargain with respect to wages, hours, and otherterms and conditions of employment, but cautionsthat "the duties so imposed shall not be construedas requiring either party to discuss or agree to anymodification of the terms and conditions containedin a contract for a fixed period, if such modifica-tion is to become effective before such terms andconditions can be reopened under the provisions ofthe contract." The Board has held that Section 8(d)forbids alteration by an employer of the terms andconditions of employment embodied in a collec-tive-bargaining agreement during the term of theagreement without the consent of the union (OakCliff-Golman Baking Company, 207 NLRB 1063,1064 (1973), enfd. 505 F.2d 1302 (5th Cir. 1974),cert. denied 423 U.S. 826 (1975)), even though theemployer may have previously offered to bargainwith the union about the change and the union hasrefused. C & S Industries, Inc., 158 NLRB 454, 457(1966).Los Angeles Marine Hardware Co., a Division ofMission Marine Associates, Inc., 235 NLRB 720(1978), enfd. 602 F.2d 1302 (9th Cir. 1979), appliedthe above-mentioned principles in a factual contextvery similar to the instant case. The respondent re-located a portion of its business from a unionizedfacility to nonunionized facilities, while a collec-tive-bargaining agreement was still in existence.The respondent, which had been confronted with alegitimate adverse economic problem, made its de-cision to relocate based on the fact that its laborcosts under the contract were significantly higherthan those of its competitors. The respondent noti-fied the union of its financial difficulties and at-tempted to bargain about its decision to relocateand the effects of its decision.The Board found that the respondent violatedSection 8(d) and Section 8(aX1) and (5) when,during the term of its collective-bargaining agree-ment, it relocated a portion of its business from aunionized facility to nonunionized facilities withoutthe consent of the union. The Board found criticalthat the respondent was bound by a collective-bar-gaining agreement which had not expired when itdecided to relocate a portion of its business, andthat it made that decision because of its need toobtain economic relief from the terms of thatagreement. The Board, referring directly to theabove-stated principles, held that the mandate ofSection 8(d) (i.e., that one party's proposed modifi-cation of a contract can be implemented only if theother party consents) "is not excused either by sub-jective good faith or by ...economic necessity...." 235 NLRB at 735.3The Board also foundthat respondent's termination of employees at itsunionized facility violated Section 8(aX)(1) and (3).The Board held that where, as part of a plan toescape the economic obligations of a collective-bar-gaining agreement, an employer terminates and re-fuses to reinstate employees, its actions are "inher-ently 'destructive of employee interests." 235NLRB at 736.The Ninth Circuit enforced the Board's decisionin Los Angeles Marine. The court specifically af-firmed that an employer cannot alter mandatory'contractual terms during the effective period of acontract without consent of the union, and that re-pudiation of mandatory contractual terms withoutthe union's consent during the term of the contractis not excused because the employer acted in goodfaith or was motivated solely by economic necessi-ty. 602 F.2d at 1307. The court also agreed withthe Board's finding that the respondent's termina-tion and refusal to reinstate employees was "inher-ently destructive" of employee rights. Accordingto the court, the respondent's "desire to escape thefinancial burden [it] contracted for voluntarily isnot an adequate business justification that wouldexcuse the unlawful terminations." 602 F.2d at1307.We believe Los Angeles Marine controls the in-stant case. Here, Respondent decided to relocatebargaining unit work because the labor costs ofperforming that work at Milwaukee Spring was3 Chairman Van de Water would not find that "economic necessity"can never be a factor as he construes such language to cover an unprofit-able product line, or an unprofitable division in a particular corporation.For example, a corporation facing bankruptcy or if the short-term viabil-ity of a corporation was in jeopardy, might warrant a different result.208 MILWAUKEE SPRING DIVISIONgreater than the labor costs of performing thatwork at McHenry Spring.4This economic motiva-tion for Respondent's decision to relocate is strik-ingly similar to the Los Angeles Marine respond-ent's need to obtain economic relief from the termsof its contract. Here, also, there is no question thatRespondent was bound by a collective-bargainingagreement which had not expired when it decidedto relocate its assembly operations.The Board found that Los Angeles Marine vio-lated Section 8(a)(1), (3), and (5), even though therespondent had been confronted with a legitimateadverse economic problem which contributed to itsdecision, respondent had not displayed hostilitytoward the union or union adherents, and therewas no basis for finding that the respondent failedto satisfy any bargaining obligation owed to theunion concerning the relocation and its effects.Similar factors are present in the instant case. Mil-waukee Spring lost the Fisher Body contract,which resulted in a significant decline in monthlyrevenues. The company had not exhibited unionanimus. And, the company had bargained with theUnion over its decision to relocate its assembly op-erations and was willing to negotiate over the ef-fects of its decision.Nonetheless, as in Los Angeles Marine, "Respond-ent [Milwaukee Spring] was bound to a collective-bargaining agreement which was not scheduled toexpire until [at least March 31, 1983]. That agree-ment covered and had been applied to the [assem-bly operations] employees. [Respondent] admit[s]that the decision to move from [Milwaukee] hadbeen based upon the need to obtain economic relieffrom the terms of that agreement. It is this whichgives rise to the violation in the instant case," 235NLRB at 735, unless the Union has waived its stat-utory right to object to the modification. Accord-ingly, we now turn to this question.4 This cue is distinguishable from The University of Chicago, 210NLRB 190 (1974), enforcement denied 514 F.2d 942 (7th Cir. 1975). Inthat case the Seventh Circuit disagreed with the Board's finding that therespondent's transfer of custodial work from one bargaining unit to an-other was violative of Sec. 8(aXI), (2), and (5). The court concluded thatthe employer's decision to transfer unit work was not attributable to adesire to avoid the contract wage rate. Rather, the court held that thesole reason for the decision to transfer was the necessity to raise the qual-ity of work at issue to a level in keeping with the high standards demand-ed by the University's professional staff Here, the decision to relocatewas prompted by the desire to reduce labor costs.We further note that, here, the parties' stipulation and Respondent's ar-guments admit that the company's relocation decision was a mandatorysubject of bargaining. According to the stipulation, Respondent's decisionwas predicated upon the company's comparatively higher labor costsunder the Milwaukee Spring contract. Respondent's argument that theUnion waived its right to demand bargaining over its decision and thatthe company in any event bargained to impasse over its decision impliesthat the company had an obligation to bargain-an obligation whichwould be imposed only if the decision to relocate were a mandatory sub-ject. Consequently. First National Maintenance Corporation v. N.LR.B..452 U.S. 666 (1981), which deals with what is a mandatory subject, hasno bearing on this case.Contractual waiver of a statutory right must beclear and unmistakable. The language allegedly es-tablishing that a waiver has been granted must beexplicit. See, e.g., Timken Roller Bearing Companyv. N.L.R.B., 325 F.2d 746, 751 (6th Cir. 1963), cert.denied 376 U.S. 971 (1964). Respondent contendsthat, by the contract's preamble, article I, and arti-cle II, the Union authorized the company to relo-cate without its consent, thereby waiving any rightit might otherwise have had to object to the trans-fer.The preamble specifies that Milwaukee Spring'sfacility is located at a particular address in Milwau-kee, and article I states that the company recog-nizes the Union as the bargaining agent of the pro-duction and maintenance employees in the compa-ny's plant in Milwaukee. Respondent urges that to-gether these clauses make clear that the collective-bargaining agreement applies to Wvork done by pro-duction and maintenance employees at the locationin Milwaukee and has no application at other Illi-nois Coil Spring Company plants.In Los Angeles Marine, the respondent made asimilar argument, which the Board and the courtrejected. The court, noting that the parties' con-tract stated that the company entered into it onbehalf of the operations "located at San Pedro,California, and vicinity," found that the agree-ment's effectiveness was not by this phrase limitedexpressly to a particular area, nor was there evi-dence that the parties intended such a geographiclimitation. Rather, according to the court, the con-tract language was merely the parties' descriptiverecitation of the physical location of the facilities atthe time of the contract's negotiation.5We believe the same analysis appropriate in theinstant case. We note that, although the location ofRespondent's operations appears in two differentclauses, there is nothing in those clauses that ex-pressly limits the agreement's effectiveness to Mil-waukee, nor is there evidence that the parties in-tended such a limitation. Rather, those clausesappear to be words of description, merely statingwhat was in fact the case at the time of the con-tract's negotiation.Article II, the contract's management-rightsclause, provides:Except as expressly limited by the other Ar-ticles of this Agreement, the Company shallhave the exclusive right to manage the plantand business and direct the working forces.These rights include, but are not limited to,the right to plan, direct and control operations,Accord NLR.B. v. Marine Optical Inc., 671 F.2d 11, 16 (Ist Cir.1982).209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto determine the operations of services to beperformed in or at the plant or by the employ-ees of the Company, to establish and maintainproduction and quality standards, to schedulethe working hours, to hire, promote, demote,and transfer, to suspend, discipline or dis-charge for just cause or to relieve employeesbecause of lack of work or for other legitimatereasons, to introduce new and improved meth-ods, materials or facilities, or to change exist-ing methods, materials or facilities.Respondent contends that this provision, especiallythe phrase granting the company the right "to de-termine the operations or services to be performedin or at the plant or by the employees," constitutesa waiver.We read the management-rights clause as a gen-eral reservation tp the employer of the right tomake decisions about the types of products to bemanufactured, what equipment will be used, whatmethods will be used, production schedule-inshort, the clause reserves to management the rightto decide whether, and how, its products will bemanufactured. But, we find nothing in this clausewhich expressly grants Respondent the right tomove, transfer, or change the location of part of itsoperations from its Milwaukee facility to anotherfacility in order to avoid the comparatively higherlabor costs imposed by the collective-bargainingagreement containing the management-rightsclause.6The contract containing no explicit language per-mitting Respondent to transfer a part of its oper-ations during the term of the contract without theUnion's consent, we cannot find that the Union haswaived its statutory right to object to Respondent'sdecision to transfer its assembly operations and tolay off unit employees as a consequence in order toavoid the contractual labor costs.In sum, for the reasons discussed above, we findthat Respondent, even though it bargained with theUnion about its decision to relocate and is willingto bargain about the effects of its decision, by de-ciding, without the consent of the Union, to trans-fer its assembly operations and to lay off unit em-ployees at its Milwaukee facility during the term ofI Respondent asserts that the Union's prior conduct demonstrates thatart. 11 is a waiver. According to Respondent, the Union failed to questionthe company's 1976 decision to relocate its spring operation because itrecognized that art. II precluded it from challenging such action. Howev-er, we note that no employees were laid off or terminated as a result ofthe 1976 relocation. Thus, that transfer did not adversely affect the em-ployee complement, as the instant transfer concededly does. Where theprior conduct did not occasion layoffs or terminations, we do not findthat a union's acquiescence to that conduct sheds any light on the ques-tion whether the collective-bargaining agreement waives the union's stat-utory right to object to a transfer of operations which affects directly theemployee complement in the bargaining unit.its collective-bargaining agreement in order toobtain relief from the labor costs imposed by thatagreement, acted in derogation of its bargaining ob-ligation under Section 8(d), and hence violatedSection 8(a)(l), (3), and (5) of the Act.7IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth abovehave a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing facts and uponthe entire record in this case, we make the follow-ing:CONCLUSIONS OF LAW1. Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and(7) of the Act.2. Respondent, by deciding without the Union'sconsent to transfer its assembly operations from itsMilwaukee Spring facility to the McHenry Springfacility during the term of the collective-bargainingagreement between Respondent and the Union be-cause of the comparatively higher labor costsunder that agreement, has unlawfully modified theterms and conditions of that agreement in violationof Section 8(d) and Section 8(a)(1) and (5) of theAct.3. Laying off unit employees as a consequence ofthe unlawful decision mentioned above is violativeof Section 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices affectcommerce within the meaning of the Act.THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, we shall order it tocease and desist therefrom and to take certain af-firmative action designed to effectuate the policiesof the Act.Having found that Respondent violated Section8(a)(1) and (5), we shall order that it rescind its de-cision to transfer its assembly operations from theMilwaukee Spring facility and, to the extent that ithas begun to implement its decision, that it restorethe status quo ante by returning the assembly oper-ations to the Milwaukee Spring facility. HavingI In finding the violations herein, Chairman Van de Water emphasizesthe parties' stipulation that the reason for Respondent's decision to trans-fer its assembly operations was not an inability to pay the contractualwage rates, but was solely due to the comparatively higher labor costs atMilwaukee Spring and an inadequate return on investment.210 MILWAUKEE SPRING DIVISIONfound that laying off unit employees as a conse-quence of its decision to transfer its assembly oper-ations violates Section 8(aXl) and (3), we shallorder that Respondent recall any employees so laidoff and offer to reinstate them to the positions theyheld before their unlawful layoff or, if those posi-tions no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority andother rights and privileges. We shall further orderRespondent to make these employees whole forany loss of earnings they may have suffered byreason of the discrimination against them, by pay-ment to them of a sum of money equal to thatwhich they normally would have earned from thedate of layoff to the date of Respondent's offer ofrecall, less net earnings during such period, withbackpay computed on a quarterly basis, with inter-est, in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977). See, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Milwaukee Spring Division of Illinois Coil SpringCompany, Milwaukee, Wisconsin, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Deciding without the Union's consent totransfer its assembly operations from its MilwaukeeSpring facility to the McHenry Spring facilityduring the term of their collective-bargainingagreement because of the comparatively higherlabor costs under that agreement.(b) Laying off unit employees as a consequenceof that decision.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Bargain collectively with the Union with re-spect to the decision to transfer the assembly oper-ations from Milwaukee Spring because of the com-paratively higher labor costs under their collective-bargaining agreement in compliance with Section8(d) of the Act.(b) Restore at the Milwaukee Spring facility thework previously performed at that facility by unitemployees represented by the Union which hasbeen transferred pursuant to the above-mentionedunlawful decision.(c) Recall any employees laid off as a conse-quence of the above-mentioned unlawful decisionand offer them reinstatement to the positions theyheld before their unlawful layoff or, if those posi-tions no longer exist, to substantially equivalent po-sitions, without prejudice to their seniority or otherrights and privileges, and make them whole for anyloss of earnings they may have suffered as a resultof the discrimination against them, in the mannerset forth above in the section entitled "TheRemedy."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its Milwaukee, Wisconsin, facilitycopies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by theRegional Director for Region 30, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(f) Notify the Regional Director for Region 30,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading Posted byOrder of the National Labor Relations Board" shll read "Poaed Pursu-ant to a Judgment of the United States Court of Appeah Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT decide without the consent ofthe Union which represents our productionand maintenance employees to transfer our as-sembly operations from our Milwaukee Springfacility to the McHenry Spring facility duringthe term of our collective-bargaining agree-ment because of the comparatively higherlabor costs under that agreement211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT lay off unit employees as aconsequence of that decision.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act.WE WILL bargain collectively with theUnion with respect to a decision to transferthe assembly operations from MilwaukeeSpring because of the comparatively higherlabor costs under our collective-bargainingagreement, as required by the National LaborRelations Act.WE WILL restore at the Milwaukee Springfacility any work previously performed at thatfacility by unit employees represented by theUnion which has been transferred pursuant tothe above-mentioned unlawful decision.WE WILL recall any employees laid off as aconsequence of the above-mentioned unlawfuldecision and offer them reinstatement to thepositions they held before their unlawful layoffor, if those positions no longer exist, to sub-stantially equivalent positions, without preju-dice to their seniority or other rights andprivileges, and WE WILL make them whole forany loss of earnings they may have suffered asa result of the discrimination against them,with interest.MILWAUKEE SPRING DIVISION OF IL-LINOIS COIL SPRING COMPANY212